 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 WILLIAM JACKSON,                                        Case No.: 2:20-cv-02001-APG-VCF

 4          Plaintiff                                    Order Granting Motion for Relief from
                                                                      Judgment
 5 v.
                                                                       [ECF No. 18]
 6 EQUIFAX INFORMATION SERVICES,
   LLC, et al.,
 7
          Defendants
 8

 9         On February 18, 2021, plaintiff William Jackson advised the court that he had settled

10 with defendant Equifax Information Services, LLC. ECF No. 10. Jackson obtained a default

11 judgment against defendant Credit Acceptance Corporation in March 2021. ECF Nos. 13, 14.

12 On April 27, 2021, I ordered Jackson to voluntarily dismiss Equifax, file a stipulation of

13 dismissal as to Equifax, or file a status report. ECF No. 15. I advised Jackson that failure to

14 comply with the order “may result in dismissal of this action without further notice.” Id. Jackson

15 did not respond to the order, so I dismissed his claims against Equifax. ECF No. 16. The clerk of

16 court entered judgment in favor of both defendants, even though I had dismissed only the claims

17 against Equifax. ECF No. 17.

18         Jackson now moves for relief from the judgment. ECF No. 18. He and Equifax

19 subsequently filed a stipulation dismissing his claims against Equifax. ECF Nos. 21, 22. And he

20 and Credit Acceptance Corporation have stipulated to set aside the default judgment and extend

21 the time for Credit Acceptance Corporation to respond to the complaint. ECF Nos. 23, 24. In

22 light of these developments, I grant Jackson’s motion and vacate the judgment at ECF No. 17.

23
 1        I THEREFORE ORDER that plaintiff William Jackson’s motion for relief from judgment

 2 (ECF No. 18) is GRANTED and the judgment at ECF No. 17 is vacated. Plaintiff William

 3 Jackson’s claims against defendant Equifax Information Services, LLC have been resolved

 4 through the stipulation of dismissal at ECF No. 22. Plaintiff William Jackson’s claims against

 5 Credit Acceptance Corporation remain pending.

 6        DATED this 9th day of July, 2021.

 7

 8
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
